Citation Nr: 0109039	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-08 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for fungal disease of the 
feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that found the veteran had submitted 
new and material evidence to reopen his previously-denied 
claim of entitlement to service connection for fungus of the 
feet.  

The veteran's claim was originally denied in June 1995, and 
the veteran was notified of the denial.  He did not appeal.  
In April 1999, he attempted to reopen his claim.  It was 
denied in August 1999 and December 1999.  In February 2000, 
the veteran submitted a statement from his private doctor, 
expressing the opinion that the veteran's "foot problem" 
was directly related to his Army duty in Vietnam.  The RO 
found this evidence to be new and material and reopened the 
claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
The Board agrees that medical evidence not previously of 
record and proposing a connection between a current 
disability and active service is both new and material.  
Accordingly, the issue on appeal is entitlement to service 
connection.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  

Although the record does not indicate that the veteran sought 
additional treatment, the veteran should be asked to provide 
the names and addresses, approximate dates of treatment or 
consultation, and appropriate releases for any private care 
providers who have examined or treated him for any foot 
fungus disease or complaints since his separation from 
service.  If any such treatment is adequately identified and 
appropriate releases provided, the RO should attempt to 
obtain those records.  If any development efforts are 
unsuccessful, notify the claimant of the records that have 
not been obtained, of the efforts undertaken to develop those 
records, and of further action to be taken in connection with 
the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).

Further, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary.  
VA examinations or opinions are necessary where the evidence 
of record contains competent evidence that the veteran has a 
current disability and indicates that the disability may be 
associated with the veteran's active service, but there is 
not sufficient medical evidence to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A(d)).

Here, the record shows that the veteran first experienced a 
foot fungus during his service in 1969 and once again in 
1992.  Between this period, there is no diagnosis of any foot 
fungus of record, however, the veteran's file includes a 
statement from Dr. Menz indicating that in his professional 
opinion the cause of the veteran's foot problems is directly 
related to his Army duty while in Vietnam.  The record shows 
that the veteran has other "foot problems" than fungus.  
Therefore, an appropriate VA examination is required to 
determine the etiology of the veteran's current fungal 
disease and whether it is related to his service years.  
After completing such development as is possible and 
notifying the veteran of the actions taken, arrange for an 
examination by a qualified VA specialist for the purpose of 
obtaining an informed medical examination and an opinion as 
to whether it is as likely as not that the veteran's foot 
fungus is related to disease or injury in service.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate his claim and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all care 
providers who treated the veteran 
for any foot fungus disease from his 
separation from service to the 
present;

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any foot fungus disease, from 
separation from service to the 
present, and the approximate dates 
of such treatment.

2.  Request all private treatment records 
for which the appellant provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
appellant above is unsuccessful, undertake 
appropriate notification action, to 
include notifying the appellant what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)).  Review the 
claims file and ensure that no other 
notification or development action in 
addition to that directed above is 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475.  If 
further action is required, undertake it 
before further adjudication of the claim.

4.  Schedule the veteran for an 
appropriate VA medical examination in 
order to determine whether it is as likely 
as not that any foot fungus is related to 
disease or injury in service.  The claims 
folder and a copy of this remand are to be 
provided to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims file.  If any tests are needed, the 
should be accomplished, and the results 
reviewed before completing the examination 
report.

5.  Review the claims file and 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


